Citation Nr: 1800235	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  13-19 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Stephan, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1978 to March 1981.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (AOJ) in Nashville, TN.  In that decision, the AOJ denied the Veteran's service connection claim for erectile dysfunction, to include as secondary to his service-connected hypertension.  

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing in April 2014.  A transcript of the hearing is in the claims file.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran current erectile dysfunction is causally related to or aggravated by his service-connected hypertension.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction secondary to service-connected hypertension have been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Because the Board is granting in full the benefit sought on appeal, the claim is substantiated and there are no notice or assistance requirements that need to be satisfied.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Analysis

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that it was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a), (b); Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).

The Veteran's erectile dysfunction constitutes a disability. There are notes about the Veteran's erectile dysfunction in his VA medical records in 2000 and 2009. In addition, the Veteran noted at the Board hearing that he was diagnosed by the VA with erectile dysfunction in 2013.  The medical records show the Veteran is prescribed Viagra to help treat his erectile dysfunction.  Accordingly, the presence of erectile dysfunction is established.

After a thorough review of the evidentiary record, the balance of evidence shows it is at least as likely as not that the Veteran's erectile dysfunction is proximately caused by his service-connected hypertension.  The Veteran has submitted several medical opinions on the etiology of his erectile dysfunction.  The Veteran submitted a February 2012 private opinion stating that his erectile dysfunction is a direct result of hypertension.  An additional positive nexus opinion from the Veteran's primary care doctor, a VA medical clinic doctor, states that the Veteran's diagnosis may be directly related to his hypertension.  Significantly, there is no evidence of record to suggest that the Veteran's erectile dysfunction was not secondary to his hypertension.  

Based upon the foregoing, the benefit of the doubt goes to the Veteran, and service connection for erectile dysfunction is granted.  See 38 U.S.C. §°5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).



ORDER

Service connection for the Veteran's erectile dysfunction secondary to his hypertension is granted, subject to the laws and regulations governing the award of monetary benefits.



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


